Citation Nr: 0822094	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for chronic respiratory 
disabilities to include chronic obstructive pulmonary disease 
and bronchitis. 

2. Entitlement to service connection for disabilities of the 
cervical and lumbar segments of the spine to include 
degenerative joint disease and osteoporosis. 

3. Entitlement to service connection for a skin disability 
(claimed as sore spots on the skin). 

4. Entitlement to service connection for major depressive 
disorder (claimed as forgetfulness, memory and concentration 
problems, sleep problems, personality shifts, and anxiety). 

(The claims for entitlement to an effective date earlier than 
March 1, 2002, for the grant of service connection for 
fibromyalgia and for entitlement to an initial rating higher 
than 20 percent for fibromyalgia will be the subject of a 
separate decision.) 


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney-at-
Law

WITNESS AT HEARINGS ON APPEAL

Veteran and Ms. M.  

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to April 1964, from November 1972 to September 
1978, and from December 1990 to May 1991. She served in the 
Southwest Asia theater of operations from February 12, 1991, 
to May 9, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in February 1996 of a Department 
of Veterans' Affairs (VA) Regional Office (RO).  

In September 1996, the veteran appeared at a hearing before a 
Decision Review Officer. A transcript of that hearing is on 
file. 

In March 2002, the veteran appeared at hearing before a 
Veterans Law Judge, who is no longer at the Board.  In July 
2006, the veteran was afforded the opportunity for another 
hearing.  In August 2006, she responded that she did not want 
another hearing.  A transcript of the hearing of March 2002 
is in the record.  

In December 2003, the Board remanded the case for further 
development. 

In a decision in November 2006, the Board denied the claims 
of  service connection for chronic respiratory disabilities 
to include chronic obstructive pulmonary disease and 
bronchitis, for disabilities of the cervical and lumbar 
segments of the spine to include degenerative joint disease 
and osteoporosis, for a skin disability (claimed as sore 
spots on the skin), and for major depressive disorder 
(claimed as forgetfulness, memory and concentration problems, 
sleep problems, personality shifts, and anxiety). 

The veteran then appealed Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Joint Motion for Partial Remand, dated in January 2008, the 
veteran abandoned the claim of service connection for 
disabilities of the nose and sinuses (claimed as nose bleeds, 
earaches, and loss of smell).  The parties, the Secretary of 
VA and the veteran through her attorney, agreed that the 
remaining claims of service connection were to be remanded.  

In an Order, dated in January 2008, the Court granted the 
Joint Motion For Remand and vacated the Board's decision, and 
remanded the case to the Board pursuant to 38 U.S.C. § 
7252(a) for readjudication consistent with the Joint Motion.  
The appeal as to the claim of service connection for 
disabilities of the nose and sinuses (claimed as nose bleeds, 
earaches, and loss of smell) was dismissed. 

The remaining claims of service connection are REMANDED to 
the RO via the Appeals Management Center in Washington, DC. 


REMAND

In the Joint Motion, the parties agreed that the claims of 
service connection for chronic respiratory disabilities to 
include chronic obstructive pulmonary disease and bronchitis, 
for disabilities of the cervical and lumbar segments of the 
spine to include degenerative joint disease and osteoporosis, 
for a skin disability (claimed as sore spots on the skin), 
and for major depressive disorder (claimed as forgetfulness, 
memory and concentration problems, sleep problems, 
personality shifts, and anxiety) were to be remanded to the 
Board to address the opinion of July 1995 by VA physician and 
to address whether the veteran is entitled to a VA medical 
examination and a medical nexus opinion under the VA's duty 
to assist.  

On the claim of service connection for a skin disability, the 
parties agreed that the claim should be remanded to the Board 
to determine whether the current skin disabilities may be 
associated with the veteran's military service, and, if so, 
to obtain a medical opinion. 

After a review of the record and to ensure compliance with 
the Court's Order, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by pulmonologist to determine 
whether chronic respiratory disabilities 
to include chronic obstructive pulmonary 
disease and bronchitis are at least as 
likely as not the result of the veteran's 
exposure to oil-fire smoke from Kuwait 
while deployed to Saudi Arabia from 
February 12, 1991, to May 9, 1991, with a 
brief visit in April 1991 to tour the oil 
fires in Kuwait. There is also a history 
of exposure to a sand storm. 

The claims folder should be made 
available to the examiner for review. 

In formulating an opinion, the examiner 
is asked to consider the following. 

The service medical records show 
that in May 1991 after her return 
from Saudi Arabia the veteran 
complained of symptoms of 
bronchitis, cough and congestion, 
for one and a half to two weeks that 
started with a cold.  



History included exposure to 
oil-fire smoke in Kuwait in April 
1991, when she toured the oil fields 
for one day.  She also handled 
different types of fuels as a 
petroleum supply specialist.  X-rays 
in May 1991 revealed no evidence of 
active cardiopulmonary disease.  

After service, VA record show that 
in August 1993 for the Persian Gulf 
Registry, the veteran gave a history 
of recurrent bronchitis.  In 
November 1994, pulmonary function 
testing revealed a moderate 
obstructive lung defect.  On VA 
examination in October 1997, the 
diagnosis chronic obstructive 
pulmonary disease due to smoking.

Private medical records, dated in 
July 2001, show that the 
differential diagnosis for 
hemoptysis was bronchitis due to 
smoking.  In April 2005, bronchitis 
was associated with smoking.  In 
September 2006, the veteran had a 
40-pack year history of smoking. 

Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  





2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether disabilities of the 
cervical and lumbar segments of the spine 
to include degenerative joint disease and 
osteoporosis are at least as likely as 
not the result of the veteran's five-foot 
fall to the ground in February 1991 in 
Saudi Arabia, injuring her upper back. 

The claims folder should be made 
available to the examiner for review. 

In formulating an opinion, the examiner 
is asked to consider the following. 

On Army Reserve examination in 
February 1993, low back pain was not 
attributed to the injury in 1991. 
Examination of the neck and spine 
were normal. 

After service, in September 1993, X-
rays by VA report by VA, dated in 
September 1993, revealing a spur 
formation at C5-C6 and osteoporosis 
and scoliosis of the lumbar spine. 
In April 1995, X-rays by VA revealed 
cervical disc derangement and 
spurring at L4-L5.  On VA 
examination in October 1997, 
degenerative disease of the cervical 
spine was consistent with the 
veteran's age.  

Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility." 


Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against 
causation. 

3. Schedule the veteran for a VA 
examination by a dermatologist to 
determine whether the veteran has a 
current skin disease, and, if so, whether 
it is at least as likely as not the 
current skin disease resulted from a skin 
rash on the elbows in May 1991. 

The claims folder should be made 
available to the examiner for review. 

In formulating an opinion, the examiner 
is asked to consider the following.

On Army Reserve examination in 
February 1993, no skin abnormality 
was identified. 

After service, in January 1998 on a 
VA dermatology consultation, there 
was a two-year history of a facial 
rash diagnosed as seborrheic 
dermatitis.  Private medical 
records, dated between April 2003 
and April 2005, show that the 
veteran was seen for complaints of a 
lesion on her right arm and rash on 
her forehead, and the diagnoses were 
seborrhea and a viral wart. 





Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility." Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

4.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine whether the veteran has major 
depressive disorder, and, if so, whether 
it is at least as likely as not the 
current psychiatric disorder is related 
to either her military service or to her 
service-connected fibromyalgia.  

The claims folder should be made 
available to the examiner for review. 

In formulating an opinion, the examiner 
is asked to consider the following.

The service medical records contain 
no evidence of a psychiatric 
disorder.  

On Army Reserve examination in 
February 1993, there was no evidence 
of a psychiatric disorder.  In March 
2002, the veteran testified that her 
psychiatric problems began a year 
and a half after service.  On VA 
examination in October 1997, the 
diagnosis was major depressive 
disorder. 





Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

5. After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal is denied, 
furnish the veteran and counsel a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

